Order entered December 19, 2022




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00729-CV

     POSITIVE TRANSPORTATION LLC, THOMAS WHALEY AND
                THOMAS HATTON, JR., Appellants

                                        V.

                               TTS, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-09409

                                     ORDER

      We reinstate this appeal. Before the Court is the parties’ Joint Motion to

Extend Stay and Abatement of this Appeal to Facilitate Settlement Discussions.

We GRANT the motion, STAY all pending deadlines in the appeal, and ABATE

the appeal until December 31, 2022. If the parties resolve the appeal through

settlement before that date, they shall promptly notify the Court and file any

motions necessary to effectuate the settlement.
/s/   CORY L. CARLYLE
      JUSTICE